Citation Nr: 1018415	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  09-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus 
associated with herbicide exposure and diabetic retinopathy, 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for hypertension 
associated with herbicide exposure and diabetic retinopathy, 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for a bilateral 
hearing loss disability, evaluated as non-compensable.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel
INTRODUCTION

The appellant had active service from November 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2008 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial of an increased rating 
for diabetes mellitus associated with herbicide exposure and 
diabetic retinopathy, hypertension associated with diabetes 
mellitus associated with herbicide exposure and diabetic 
retinopathy, and a bilateral hearing loss disability.  

In his January 2009 VA Form-9, Substantive Appeal, the 
appellant indicated that he wished to appear for a BVA 
Hearing at a local VA office.  In April 2009 correspondence, 
when asked about whether he still desired a hearing the 
appellant checked that he wanted a face to face Travel Board 
hearing at the Waco Regional Office.  However, he also 
checked the box which indicated that he wished to withdraw 
his hearing request.  The Veteran indicated that he had had a 
BVA hearing.  Howvber, the appellat has not had a hearing 
with a Veteran's Law Judge.  He had a regional office 
hearing.  We find that he has not made a fully informed 
decision regarding a hearing with the Board of Veterans' 
Appeals.


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


